[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON DEFENDANT'S AMENDED MOTION TO STRIKE (#111)
1.) Second Count — Insofar as this count purports to state a cause of action in breach of contract separate and distinct from the cause of action stated in the first count, it is hereby stricken as legally insufficient. P.B. 158. CT Page 551
2.) Third Count — Denied. The allegations are sufficient to support a claim for conversion. Omar v. Mezvinsky, 13 Conn. App. 533
(1988).
3.) Fourth Count — Denied. Burns v. Koellmer, 11 Conn. App. 375
(1987).
4.) Fifth Count — Granted. The allegations fail to satisfy the definition of larceny. General Statutes 53a-119; Lauder v. Peck,11 Conn. App. 161 (1987).
5.) Sixth Count — Granted. The plaintiff admits to the legal insufficiency of the allegations.
6.) Seventh Count — Granted. The allegations are insufficient to support a cause of action for fraudulent nondisclosure. Gelinas v. Gelinas, 10 Conn. App. 167 (1987).
7.) Second Prayer for Relief — Granted. See #4 above.
8.[)]  Third Prayer for Relief — Granted. The complaint fails to allege sufficient facts to give rise to a claim for common law punitive damages. Berry v. Loiseau, 223 Conn. 786, 811 (1992).
9.) Fourth Prayer for Relief — Granted. See #6 above.
MOTTOLESE, J.